Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 13) in the reply filed on 6/7/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paek (US 20200004295).
Regarding claim 1, Paek discloses a display device, comprising: 
a flexible substrate (flexible substrate comprising 110 and 130; Fig. 7C) including: 
a main region (DA1 or DA2); 
a bending region (BA), extending from an end of the main region (DA1); and 
a sub-region (DA2 or DA1), extending from an end of the bending region and reversed from the bending region to be attached on a rear surface of the main region (Fig. 4 or Fig. 6); and 
an active element layer (light emitting layer; paragraph 65) disposed in the main region of the flexible substrate, wherein a thickness of the flexible substrate is greater in the bending region than in the main region and the sub-region (BA region is thicker than DA1 and DA2; Fig. 7C).

Regarding claim 9, Paek discloses the claimed invention as set forth in claim 1.  Paek further discloses the main region and the sub-region are firmly adhered to each other (Fig. 3).

Regarding claim 11, Paek discloses the claimed invention as set forth in claim 1.  Paek further teaches at least one air bubble (gap between DA1 and DA2; Fig. 4) disposed between the main region and the sub-region.

Regarding claim 12, Paek discloses the claimed invention as set forth in claim 1.  Paek further discloses a printed circuit board (200; Fig. 1) attached to the sub-region of the flexible substrate.
Regarding claim 13, Paek discloses the claimed invention as set forth in claim 1.  Paek further discloses the display device has long sides and short sides (Fig. 1), and the bending region is disposed on one of the short sides of the display device (BA is disposed along the short side of the substrate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek (US 20200004295), in view of Tao (CN 109148380).
Regarding claim 6, Paek discloses the claimed invention as set forth in claim 1.
Paek does not explicitly disclose a protective film disposed between the main region and the sub-region.
Paek suggests a cover layer (170) on the surface of the substrate.
Tao teaches a protective film (80 and 90; Fig. 2) disposed between the main region (701) and the sub-region (702).
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a protective film in the bending region in order to protect the bending region from breakage and from damage from outside environment.

Regarding claim 7, Paek, in view of Tao, discloses the claimed invention as set forth in claim 6.  Tao further suggests the protective film is formed in one body (90 is in one body; Fig. 3), is disposed between the bending region and the sub-region, and is bent in the bending region (a portion of 90 disposed between the bending region 703 and sub-region 702).

Regarding claim 8, Paek, in view of Tao, discloses the claimed invention as set forth in claim 6.  Tao further suggests the protective film includes a first protective film (80) and a second protective film (90), which are separate from each other, and at least part of space between the first protective film and the second protective film is empty (Fig. 3).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek (US 20200004295), in view of Choi (US 10367050).
Regarding claim 10, Paek discloses the claimed invention as set forth in claim 9.  
Paek does not explicitly disclose a distance between the main region and the sub-region increases in a direction toward the bending region.
Paek suggests the flexibility of the substrate allow to bend the substrate so that a distance between the main region and the sub-region increase in a direction toward the bending region as shown in Fig. 6 to Fig. 9B.
Choi teaches a distance between the main region and the sub-region increases in a direction toward the bending region (Fig. 4).
It would have been obvious to one having skill in the art at the effective filing date of the invention to bend the flexible substrate into a certain shape in order to fit the substrate into a limited space of the electronic housing.

Allowable Subject Matter
Claims 2 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the main region includes a flat region and a curved region extending from one side of the flat region, the sub-region includes a flat region and a curved region, which is curved, and the bending region is connected to the curved region of the main region and the curved region of the sub-region. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tao (US 20160204183) discloses a flexible substrate of a display in Fig. 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848